Fourth Court of Appeals
                               San Antonio, Texas
                                     January 22, 2019

                                   No. 04-18-00614-CV

                         Dennis BUXTON and Son Chu Buxton,
                                    Appellants

                                            v.

                UNITED SERVICES AUTOMOBILE ASSOCIATION,
                                 Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-20679
                 Honorable Rosemarie Alvarado-Hawkins, Judge Presiding


                                     ORDER

       The Motion to Extend Time to File Appellees’ Brief is hereby GRANTED. Time is
extended to January 29, 2019.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court